Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Examiner’s Amendment
 An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Lawrence Oliverio on 2/18/22.
	Application is changed as follows:

Replace the claims with:
1.	An injection molding apparatus comprising: 
an injection molding machine; 
a manifold arranged to receive an injection material under pressure from the injection molding machine;
a controller arranged to generate drive signals or cause a generation of the drive signals; and
at least one valve arranged to pass at least some of the injection material into a cavity of a mold, the at least one valve having:
an actuator, the actuator having a rotor that is controllably rotatable by electric power, the actuator being interconnected to the controller; 
a driver arranged to drive the rotor;

a valve pin having a shaft, the shaft having an axis (X) and a control surface disposed at a selected position along the axis (X) of the shaft, the valve pin being interconnected at an upstream end to the rotor in an arrangement wherein the valve pin is controllably drivable along a linear path of travel upstream and downstream through a downstream feed channel that is arranged to route the injection material to and through a gate leading to the cavity of the mold, the downstream feed channel having a complementary surface disposed upstream and away from the gate, the complementary surface adapted to interface with the control surface to controllably vary at least one of rate of flow and velocity of flow according to controlled axial positioning of the control surface relative to the complementary surface of the downstream feed channel.
2. (Canceled).
3.	An apparatus according to claim 1 wherein the electrical drive device is arranged to receive electrical energy from a power source and controllably distribute the received electrical energy in controllably varied amounts during an injection cycle to the driver.
4.	An apparatus according to claim 1 wherein the electrical drive device includes a pulse-width modulator (PWM) arranged to convert received electrical energy into a reciprocating voltage waveform signal, the reciprocating voltage waveform signal being adapted to drive a corresponding phase-coil of the actuator.
5. (Canceled).

7.	An apparatus according to claim 4 wherein an electrical energy interface of the pulse width modulator (PWM) is coupled to a DC bus voltage source.
8.	An apparatus according to claim 1 wherein the interface of the electrical drive device is adapted to receive one or more control signals from the controller of the injection molding apparatus and further adapted to convert electrical energy received from a power source into a reciprocating voltage waveform signal based on the one or more control signals.
9.	An apparatus according to claim 1 wherein the interface of the electrical drive includes a pulse width modulator (PWM) arranged to convert electrical energy received from a power source into a reciprocating voltage waveform signal based on one or more control signals.
10.	An apparatus according to claim 1 wherein the interface of the electrical drive is arranged to receive one or more control signals that contain control information, the control information arranged to cause a pulse width modulator (PWM) to convert received electrical energy into a reciprocating voltage waveform signal that is adapted to drive corresponding phase-coils of the actuator driver to adjust one or more of a position, a velocity, and a torque of the actuator rotor.
11.	An apparatus according to claim 1 wherein the interface of the electrical drive is arranged to receive analog control signals.

13.	An apparatus according to claim 12 wherein the digital control signals include one or more of differential position commands, differential current commands, and differential velocity commands.
14.	An apparatus according to claim 12 wherein the communication device is adapted to receive digital signals from the actuator, the digital signals including one or more feedback signals corresponding to operation of one or more of the actuator and the actuator rotor.
15. (Canceled).
16.	An apparatus according to claim 14 wherein the one or more feedback signals includes one or more of an incremental feedback signal and an absolute feedback signal.
17.	An apparatus according to claim 1 wherein the actuator has an actuator housing arranged to house the rotor and the driver, wherein the actuator housing is mounted in proximity or disposition relative to a heated manifold to permit one or the other or both of the actuator housing and the electrical drive to be in substantial heat communication or contact with the heated manifold during an injection cycle.

19.	An apparatus according to claim 18 wherein the actuator housing is interconnected to a linear travel converter in an arrangement that permits the valve pin to be driven along a linear axis (X) that is non coaxial relative to a drive axis (y).
20.	An apparatus according to claim 19 wherein the linear travel converter is mounted on or to one or the other or both of the heated manifold or the clamping plate.
21.	An apparatus according to claim 19 wherein the linear travel converter includes a converter housing mounted in direct or indirect heat conductive contact to the heated manifold, the actuator housing being connected to the converter housing in thermally conductive contact therewith.
22. (Canceled).
23.	An apparatus according to claim 1 wherein the valve pin has an upstream end coupled to the actuator and a downstream end arranged to close the gate on downstream movement of the valve pin to a gate closed position, wherein the control surface is disposed in a selected axial position intermediate the upstream and downstream ends, and the control surface is adapted to interact with the complementary surface to increase or decrease a rate of material flow based on movement of the valve pin through a selected path of travel.
24.	An apparatus according to claim 1 further comprising a sensor arranged to sense pressure of the injection material, the sensor further arranged to communicate a signal indicative of sensed pressure to the controller, wherein the 
25.	An apparatus according to claim 24 wherein the sensor is adapted to sense the injection material pressure at a position downstream of the control surface of the valve pin.
26.	An apparatus according to claim 1 wherein the complementary surface and the control surface have a maximum diameter or radial dimension between about 10 mm and about 12 mm.
27. (Canceled).
28.	A method to perform an injection molding cycle comprising:
providing, with an injection molding machine, an injection molding material under pressure; 
receiving the injection molding material at a manifold;
directing, with a controller, a generation of drive signals; and
passing at least some of the injection material through at least one valve into a cavity of a mold, the at least one valve having an actuator, the actuator having a rotor that is controllably rotatable by electric power, the actuator being interconnected to the controller; and a driver arranged to drive the rotor;
said passing including:
receiving the drive signals at an interface of an electrical drive device;
controllably distributing electrical energy to the driver in controllably varied amounts according to the drive signals;
providing a valve pin having a shaft, the shaft having an axis (X) and a control surface disposed at a selected position along the axis (X) of the shaft, the valve pin being interconnected at an upstream end to the electrically driven rotor in an 
controllably varying at least one of rate of flow and velocity of flow of at least some of the injection material according to controlled axial positioning of the control surface relative to the complementary surface of the downstream feed channel.
29.-64. (canceled).
65.	An injection molding system comprising: 
an injection molding machine;
a manifold arranged to receive an injection material under pressure from the injection molding machine;
a mold having a cavity; and 
at least one valve arranged to pass at least some of the injection material into the cavity of the mold, the at least one valve having: 
an actuator, the actuator having a rotor that is controllably rotatable by electric power;
a controller interconnected to the actuator, the controller arranged to cause a generation of drive signals;
an electrical drive device having an interface that receives the drive signals and controllably distributes electrical energy to a driver in controllably varied amounts according to the drive signals to control the rotor; and
a valve pin having a shaft, the shaft having an axis (X) and a control surface, the valve pin being interconnected at an upstream end to the rotor in an arrangement wherein the valve pin is controllably drivable along a linear path of travel upstream and downstream through a downstream feed channel that is arranged to route 
66.	A system according to claim 65 wherein the complementary surface and the control surface are adapted to reduce reactive upstream forces exerted on the valve pin.
67.-73. (Canceled)
74.	A system according to claim 65 wherein the electrical drive device includes a pulse-width modulator (PWM) arranged to convert received electrical energy into a reciprocating voltage waveform signal, the reciprocating voltage waveform signal being adapted to drive a corresponding phase-coil of the actuator.
75.-86. (Canceled)
87.	A system according to claim 65 wherein the actuator has an actuator housing arranged to house the rotor and the driver, wherein the actuator housing is mounted in proximity or disposition relative to a heated manifold to permit one or the other or both of the actuator housing and the electrical drive to be in substantial heat communication or contact with the heated manifold during an injection cycle.
88.-159. (Canceled)


Allowable Subject Matter
Claims 1, 3-4, 6-14, 16-21, 23-26, 28, 65-66, 74 and 87 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES SANDERS whose telephone number is (571)270-7007.  The examiner can normally be reached on M-F 11-7.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/JAMES SANDERS/Primary Examiner, Art Unit 1743